department of the treasury internal_revenue_service washington d c jul uilc number release date cc ebeo memorandum for chief branch office of the associate chief_counsel employee_benefits and exempt_organizations from subject railroad retirement act tax status attached for your information and appropriate action is a copy of a letter from the railroad retirement board concerning the status under the railroad retirement act and the railroad unemployment insurance act of we have reviewed the opinion of the railroad retirement board and based solely upon the information submitted concur in the conclusion that ceased being an employer under the railroad retirement act and the railroad unemployment insurance act effective harry beker
